Name: Commission Regulation (EC) NoÃ 811/2007 of 11 July 2007 amending Regulation (EC) NoÃ 917/2004 on detailed rules to implement Council Regulation (EC) NoÃ 797/2004 on improving general conditions for the production and marketing of apiculture products
 Type: Regulation
 Subject Matter: European Union law;  agricultural activity;  marketing;  production
 Date Published: nan

 12.7.2007 EN Official Journal of the European Union L 182/5 COMMISSION REGULATION (EC) No 811/2007 of 11 July 2007 amending Regulation (EC) No 917/2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on improving general conditions for the production and marketing of apiculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 797/2004 of 26 April 2004 on improving general conditions for the production and marketing of apiculture products (1), and in particular Article 6 thereof, Whereas: (1) To avoid any risk of ambiguity, Article 2(3) of Commission Regulation (EC) No 917/2004 (2) should clearly lay down that measures in apiculture programmes must be implemented before the end of the year to which they relate. (2) The possibility of amending the financial limits for each measure in an apiculture programme during a year without such amendment needing to be approved in accordance with the procedure at Article 5 of Regulation (EC) No 797/2004 is currently restricted to a maximum of 20 % of those financial limits. (3) This limit of 20 % has proved administratively too restrictive for both the Member States and the Commission. It should therefore be abolished. (4) To achieve simplification, the adjustment of measures in the apiculture programmes during a year should be made more flexible; the limits on a new budgetary allocation by type of measure within the budget allocated to each Member State should therefore be abolished. (5) There should be provision for adjustments to the measures in the apiculture programmes to be notified to the Commission where certain measures were not notified in the three-year programme forwarded initially. (6) Regulation (EC) No 917/2004 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 917/2004 is amended as follows: 1. Article 2 is amended as follows: (a) in paragraph 1, the second subparagraph is deleted; (b) in paragraph 3, the first sentence is replaced by the following: The apiculture programme measures laid down for every year of the three-year period shall be implemented in full by 31 August of the year to which they relate.; 2. Article 6 is replaced by the following: Article 6 Provided they continue to comply with Article 2 of Regulation (EC) No 797/2004, measures in apiculture programmes may be adjusted during a year. The financial limits for each of these measures may be amended provided that the overall ceiling on planned annual expenditure is not exceeded and that the Community contribution to financing of the apiculture programme does not exceed 50 % of the expenditure borne by the Member State concerned. The Member State concerned shall notify the Commission of any draft adjustment to the measures during a year, pursuant to the first subparagraph, where a measure had not been planned initially and notified in the three-year programme. If the Commission raises no objection, the adjustment shall take effect from the first day of the second month following such notification. At the latest two months after the end of each year of the programme, Member States shall send the Commission a summary of implementation of expenditure by type of measure.; 3. Article 7 is deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 125, 28.4.2004, p. 1. (2) OJ L 163, 30.4.2004, p. 83. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52).